Citation Nr: 0420509	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

3. Entitlement to an initial compensable rating for scars of 
the right forearm.

4. Entitlement to an initial compensable rating for scar of 
the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
January 1970.  

This appeal arises out of a January 2002 rating action 
entered by the VA regional office (RO) in Montgomery, 
Alabama.  It was perfected for appeal in September 2002. 

The claims regarding the right thigh, hearing loss and right 
arm are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
manifested by intermittent bilateral ringing.  

2.  The record does not demonstrate that the veteran's 
tinnitus results in frequent periods of hospitalization or 
produce marked interference with employment.


CONCLUSION OF LAW

The veteran is not entitled to an evaluation in excess of 10 
percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increased 
rating.  Relevant medical records have been  obtained and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003). While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran has reported that the onset of his tinnitus 
coincided with the onset of his hearing loss in service, 
particularly when a rocket propelled grenade detonated near 
him.  At the July 2001 VA audiology examination he described 
his bilateral tinnitus as intermittent ringing and said he 
considered it to be worse in cold weather and when he has 
sinus problems.  His tinnitus is currently rated as 10 
percent disabling, and he is seeking an increased rating.

Under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260, recurrent tinnitus warrants a 10 percent rating.

In a May 2003 precedent opinion, the VA general counsel held 
that the current Diagnostic Code 6260, as well as Diagnostic 
Code 6260 as in effect prior to amendment in 1999, authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head and concluded that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code. VAOPGCPREC 
2-03.  Further, effective June 13, 2003, VA amended 
Diagnostic Code 6260 with a note stating that only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears or in the head.  
See 68 Fed. Reg. 25822, 25823 (2003).

In view of the foregoing, separate evaluations are not 
warranted for each ear, as legal authority in explicit terms 
precludes such separate evaluations.  As a result of the 
General Counsel's holding in its May 2003 opinion, the Board 
is precluded from granting separate evaluations for each ear 
affected by tinnitus, as precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
criteria of the Rating Schedule preclude an evaluation in 
excess of 10 percent for bilateral tinnitus.  Appeals where 
the law and not the evidence is dispositive are terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that no 
more than a 10 percent schedular evaluation may be assigned 
for bilateral tinnitus.

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provides that 
where the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards, an extra-schedular 
evaluation may be assigned.  In this case, however, the 
record does not reflect any periods of hospitalization for 
the disability at issue and the disability rating itself is 
designed to account for impairment to industrial 
capabilities.  Moreover, the veteran and his representative 
have not pointed to any evidence which would lead to the 
conclusion that an extraschedular rating may be warranted in 
this case, and the Board has identified no such evidence.  
Accordingly, the Board concludes that a remand to the RO, for 
referral of this appeal to the Under Secretary for Benefits 
or the Director of VA Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
warranted.


ORDER

Entitlement to an increased rating for tinnitus is denied.


REMAND

Regarding the issue of the right thigh, it is observed in the 
September 2002 substantive appeal, the veteran noted 
disagreement with the January 2002 rating decision regarding 
the evaluation of that disability.  The Board construes this 
as a timely-filed notice of disagreement under 38 C.F.R. §§ 
20.201, 20.202, 20.301.  The RO has not issued a statement of 
the case (SOC) to the veteran that addresses that issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Regarding the right arm, the veteran has recently voiced 
complaints related to that extremity that were not expressed 
or investigated when he was examined for VA purposes in 
connection with this claim in 2001.  A more current 
examination is therefore appropriate.  

With respect to the hearing loss claim, since the record 
establishes the veteran engaged in combat, he is service 
connected for tinnitus that is considered to have resulted 
from acoustic trauma in service, and a private physician 
expressed an opinion that the veteran's hearing loss could be 
noise induced, a current examination is needed to ascertain 
the extent and etiology of the veteran's hearing loss.  

Under the circumstances described above, the case is remanded 
for the following:  

1.  Ensure that the notification requirements and 
development procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are fully 
complied with and satisfied.  This includes 
notifying the veteran (1) of the information and 
evidence not of record that is necessary to 
substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of 
the information and evidence that the veteran is 
expected to provide.  The veteran should also be 
requested to provide any evidence in his possession 
that pertains to the claim.  In particular, the RO 
should ensure that the notification requirements 
are fully met by issuing a written VCAA notice to 
the veteran and his accredited representative which 
discusses the evidence needed for the issues of 
service connection for hearing loss and an initial 
disability rating for scars on his right forearm 
and right thigh.

2.  The veteran should be asked to provide 
information as to all treatment of his hearing 
loss, and scars on the right forearm, including the 
names and addresses of all health care providers, 
clinics, and hospitals, and the approximate dates 
of treatment.  Upon receipt of the requested 
information and the appropriate releases, the RO 
should contact all identified health care 
providers, clinics, and hospitals, and request that 
they forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3.  The RO should then schedule the veteran for VA 
compensation examinations that are sufficiently 
broad to accurately determine the current nature 
and severity of his bilateral hearing loss and 
scars on the right forearm.  All indicated tests 
and studies should be accomplished and the findings 
then reported in detail.  Send the claims folder to 
the examiner for review.  The examination report 
should specifically state that such a review was 
conducted.  The examiners should include a complete 
rationale for all opinions and conclusions 
expressed.

a) With respect to the hearing loss, the examiner 
should advance an opinion as to the etiology of any 
identified hearing loss and whether it is more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that the 
identified hearing loss was initially manifested 
during active service; otherwise originated during 
active service; and/or is etiologically related to 
the in-service noise exposure. 

b) With respect to the veteran's right arm, the 
examination should be conducted consistent with the 
criteria for evaluating skin disabilities that 
became effective in August 2002.  Specifically, the 
examining physician should address the measurement 
of the scar in sq. inches or in sq. centimeters; 
whether the scar is superficial, deep, or unstable 
(where there is frequent loss of covering of skin 
over the scar); and limitation of function, if any, 
of the affected parts of the scars.  In addition, 
any indicated consultations as may be necessary to 
address the veteran's arm complaints, including 
those of numbness, should be conducted, and all 
impairments that exist due to the veteran's 
shrapnel wounds and lacerations should be fully 
described.  

4.  The RO should issue a statement of the case 
addressing the issue of an initial compensable 
rating for his scar on the right thigh.  The 
statement of the case should include a summary of 
the relevant evidence and citation to all relevant 
law and regulations. 38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time limit in 
which he may file a substantive appeal in this 
case. 38 C.F.R. § 20.302(b) (2003).  

5.  The RO should then readjudicate the issues of 
service connection for bilateral hearing loss and 
initial disability ratings for the veteran's scars 
on the right forearm.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claims 
for benefits, to include a summary of the evidence 
and applicable law and regulations considered, 
since the issuance of the last SSOC.  The veteran 
and his representative should be given the 
opportunity to respond to the SSOC, before the case 
is returned to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



